Exhibit 2 [Unless this certificate is presented by an authorizedrepresentative of The Depository Trust Company, a New York corporation (“DTC”), to the issuer or its agent for registration of transfer, exchange or payment, and any certificate issued is registered in the name of Cede & Co. or in such other name as is requested by an authorized representative of DTC (and any payment is made to Cede & Co. or to such other entity as is requested by an authorized representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest herein.] INTERNATIONAL BUSINESS MACHINES CORPORATION 2.750% Note due 2020 CUSIP 459 ISIN XS0996288717 COMMON CODE 099628871 No.: INTERNATIONAL BUSINESS MACHINES CORPORATION, a corporation duly organized and existing under the laws of the State of New York (herein called the “Company”, which term includes any successor corporation under the Indenture referred to on the reverse hereof), for value received, hereby promises to pay to or registered assigns, the principal sum as set forth in the attached Schedule of Increases and Decreases, at the office or agency of the Company in the Borough of Manhattan, The City and State of New York, or any other office or agency designated by the Company for that purpose, on December 21, 2020, in such coin or currency of the United Kingdom of Great Britain and Northern Ireland as at the time of payment shall be legal tender for the payment of public and private debts, and to pay interest, annually on December 21 of each year, commencing December 21, 2014, on said principal sum at said office or agency, in like coin or currency, at the rate of 2.750% per annum, from the December 21 next preceding the date of this Note to which interest has been paid, unless the date hereof is a date to which interest has been paid, in which case from the date of this Note, or unless no interest has been paid on the Notes (as defined on the reverse hereof), in which case from November 21, 2013, until payment of said principal sum has been made or duly provided for.Notwithstanding the foregoing, if the date hereof is after December 6 and before the following December 21, this Note shall bear interest from such December 21; provided, however, that if the Company shall default in the payment of interest due on December 21, then this Note shall bear interest from the next preceding November 6 to which interest has been paid, or, if no interest has been paid on the Notes, from November 21, 2013.The interest so payable on December 21 will, subject to certain exceptions provided in the Indenture referred to on the reverse hereof, be paid to the person in whose name this Note is registered at the close of business on the December 6, preceding such December 21, unless the Company shall default in the payment of interest due on such interest payment date, in which case such defaulted interest, at the option of the Company, may be paid to the person in whose name this Note is registered at the close of business on a special record date for the payment of such defaulted interest established by notice to the registered holders of Notes not less than ten days preceding such special record date or may be paid in any other lawful manner not inconsistent with the requirements of any securities exchange on which the Notes may be listed.Payment of interest may, at the option of the Company, be made by check mailed to the registered address of the person entitled thereto.Interest on this Note will be calculated on the basis of the actual number of days in the period for which interest is being calculated and the actual number of days from and including the last date on which interest was paid on this Note (or November 21, 2013 if no interest has been paid on this Note), to but excluding the next scheduled interest payment date. Reference is made to the further provisions of this Note set forth on the reverse hereof.Such further provisions shall for all purposes have the same effect as though fully set forth at this place. 2 This Note shall not be valid or become obligatory for any purpose until the certificate of authentication hereon shall have been signed by the Trustee under the Indenture referred to on the reverse hereof. IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed under its corporate seal. Dated:
